DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
Claim 24-41 are pending and under examination.
Claims 1-23 and 42-45 have been canceled.

Response to Amendment
The claim amendments received on 01/04/2022 are accepted and the previous objections are withdrawn.  
Applicant(s) claim amendments have overcome the previously set forth claim objections.
Applicants amendments to the claims have overcome each 112(a) and 112(b) rejection previously set forth in the Non-Final Office Action mailed on 10/08/2021. 
Based on the amended claims and remarks received on 01/04/2022, the previous prior art rejection based on Wang has been modified to address the claim amendments (see below).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 24-41 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 24 line 10 recites “the one or more heaters”.  However, claim 24 line 3 previously refers to “one or more heater modules”.  It is unclear if the one or more heaters recited in line 10 are referring to the one or more heater modules in line 3, or if applicants are intending to define two distinct structural features (i.e. “heaters” and “heater modules”).  Perhaps applicants intend to recite “one or more heater modules”?
Claims 25-41 are also rejected by their dependency from claim 24.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 24-25 and 28-41 are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. (“A lab-in-a-droplet bioassay strategy for centrifugal microfluidics with density difference pumping, power to disc and bidirectional flow control.” Lab on a chip vol. 13,18 (2013): 3698-706) and further in view of Amer et al. (US 2016/0072638 having a Provisional Filing Date: Sep. 10, 2014).

Regarding claim 24, Wang discloses a turntable for receiving an assay disc and controlling an assay on the disc by rotational movement of the turntable (Wang discloses a Lab-in-a-droplet bioassay on Lab-On-A-Disk platform; “Introduction”, p. 3699, col. 1, paragraph 2, and “Lab-in-a-droplet bioassay platform with density difference pumping” p. 3699, col. 2, paragraph 2, also see Figure 1 on page 3700), comprising:
(a) one or more heater modules to apply heat to one or more specific locations forming part of the assay disc during rotation (Wang disclose a heating element consisting of electric resistance; fig. 1(b)i, “Heater A”, “Heater B”, “Lab-in-a-droplet bioassay platform with density difference pumping” p. 3699, col. 2, paragraph 2); 
(b) a heater controller to select a required heater and to control the temperature thereof (Wang discloses an electronic circuit board is incorporated directly above the rotating part of the split-core transformer in order to accommodate the heaters and relevant electronics for wireless data communication and temperature control; “Lab-in-a-droplet bioassay platform with density difference pumping” p. 3699, col. 2, paragraph 2, also see Figure 1 (b) ii on page 3700); and 

wherein the assay disc remains in a fixed position relative to the turntable (Wang discloses the assay disc is fixed to the turntable at a secondary axial O’; “Mechanical Structure for bidirectional flow control”, p. 3701, col. 1, paragraph 1, also see fig. 2(a)-(b), fig. 3(a).  Further, how the assay disc is used is a matter of intended use, and also the assay disc is not positively recited as part of the turntable and the device of Wang is capable of fixing an assay disc relative to the turntable.) and/or 
the one or more heaters are mounted on the turntable and align with one or more areas on the disc that require controlled localized heating (Wang discloses Heater A and Heater B are mounted to the turntable at a secondary axial O’ and align with one or more areas on the disc that require controlled localized heating; “Mechanical Structure for bidirectional flow control”, p. 3701, col. 1, paragraphs 1-2, also see fig. 2(a)-(b), fig. 3(a). Further, the assay disc is not a required feature of the device.  Therefore, the configuration of the heaters in relation to the one or more areas on the disc is a matter of function/intended use.  Since the device of Wang can perform the intended use limitation of fixing an assay disc relative to the turntable, then the device of Wang meets the claim limitation (see MPWP 2114 and 2111.04).). 
Wang does not disclose the transceiver is an IR transceiver.
However, Amer teaches the analogous art of a system for wirelessly controlling devices (Amer; [0033]) wherein the instructions are transferred to the device via an IR transceiver (Amer; [0041]).
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the transceiver to allow instructions and/or heating parameters to be transferred to the heater control wirelessly of Wang with the IR transceiver, as taught by Amer, because Amer 
	Note: The assay disc is not positively recited and therefore, does not further limit the structure of the turntable.  Accordingly, what the turntable receives and controls and what the one or more heater modules apply heat to relate to function/intended use of the turntable.  However, functional language does not add any further structure to an apparatus beyond that of a capability.  Apparatus claims must distinguish over the prior art in terms of structure rather than function (see MPEP 2114).  Therefore, if the prior art structure is capable of performing the function, then the prior art meets the limitation in the claims.

Regarding claim 25, modified Wang teaches the turntable of claim 24 above, further comprising a central spindle corresponding to a spindle hole in the assay disc (Wang; fig. 2a-b, axis “O”).
Note: The assay disc is not positively recited and therefore does not further limit the structure of the turntable.  Accordingly, what the central spindle of the turntable corresponds to relates to function/intended use.  However, functional language does not add any further structure to an apparatus beyond that of a capability.  Apparatus claims must distinguish over the prior art in terms of structure rather than function (see MPEP 2114).  Therefore, if the prior art structure is capable of performing the function, then the prior art meets the limitation in the claims.

Regarding claim 28, modified Wang teaches the turntable of claim 25 above, wherein the turntable further comprises a locating projection on the turntable capable of mating with the assay 

    PNG
    media_image1.png
    517
    898
    media_image1.png
    Greyscale

Note: The assay disc is not positively recited and therefore does not further limit the structure of the turntable.  Therefore what the locating projection is capable of mating with relates to function/intended use.  However, functional language does not add any further structure to an apparatus beyond that of a capability.  Apparatus claims must distinguish over the prior art in terms of structure rather than function (see MPEP 2114).  Therefore, if the prior art structure is capable of performing the function, then the prior art meets the limitation in the claims.

Regarding claim 29, modified Wang teaches the turntable of claim 25 above, wherein a locating projection is adjacent to or near the periphery of the assay disc.  (Wang discloses a chip is mounted on a chip holder with two heaters at both ends; figs. 1(b) & 2a-b, “Mechanical structures for bidirectional flow control”, p. 3701, col. 1, para. 1).

    PNG
    media_image1.png
    517
    898
    media_image1.png
    Greyscale

Note: The assay disc is not positively recited and therefore does not further limit the structure of the turntable.  Therefore the relative location of the locating projection with respect to an assay disc relates to function/intended use.  However, functional language does not add any further structure to an apparatus beyond that of a capability.  Apparatus claims must distinguish over the prior art in terms of structure rather than function (see MPEP 2114).  Therefore, if the prior art structure is capable of performing the function, then the prior art meets the limitation in the claims.

Regarding claim 30, modified Wang teaches the turntable of claim 24 above, further comprising a clamp to secure the assay disc to the turntable (Wang discloses a speed actuated inertial mechanical structure; fig. 2a-b, wherein a chip is mounted on a chip holder; “Mechanical structures for bidirectional flow control”, p. 3701, col. 1, para. 1).
Note: The assay disc is not positively recited and therefore does not further limit the structure of the turntable.  Therefore what the clamp is used to secure relates to function/intended 

Regarding claim 31, modified Wang teaches the turntable of claim 30 above, wherein the clamp comprises clamping mechanism to hold the assay disc to the turntable (Wang discloses the speed actuated inertial mechanism structure comprises a secondary axial O’ for fixing the chip holder to the rotating platform; fig. 2a-b, “Mechanical structures for bidirectional flow control”, p. 3701, col. 1, para. 1).
Note: The assay disc is not positively recited and therefore does not further limit the structure of the turntable.  Therefore what the clamping mechanism is used to hold relates to function/intended use.  However, functional language does not add any further structure to an apparatus beyond that of a capability.  Apparatus claims must distinguish over the prior art in terms of structure rather than function (see MPEP 2114).  Therefore, if the prior art structure is capable of performing the function, then the prior art meets the limitation in the claims.

Regarding claim 32, modified Wang teaches the turntable of claim 30 above, wherein the clamp comprises a magnetic clamp for holding the assay disc in a fixed position relative to the turntable and/or for aligning and/or guiding the disc to a correct position (Wang discloses the speed actuated inertial mechanism structure comprises a magnet clamp for holding a chip holder relative to the turntable; fig. 2a-b, “Mechanism structure for bidirectional flow control”, p. 3701).
  Note: The assay disc is not positively recited and therefore does not further limit the structure of the turntable.  Therefore what the magnetic clamp is used to hold relates to function/intended use.  However, functional language does not add any further structure to an apparatus beyond that of a capability.  Apparatus claims must distinguish over the prior art in 

Regarding claim 33, modified Wang teaches the turntable of claim 32 above, wherein the magnetic clamp comprises magnets arranged in opposite pole directions in the turntable corresponding to magnets arranged in opposite pole directions in the assay disc (Wang discloses the speed actuated inertial mechanism structure comprises a magnet clamp for holding a chip holder relative to the turntable; fig. 2a-b, “Mechanism structure for bidirectional flow control”, p. 3701).
Modified Wang does not explicitly teach the magnets are disc magnets.
However, Wang does teach a magnetic clamp comprising rectangular magnets for securing the assay disc in a fixed position relative to the turntable (Wang discloses the speed actuated inertial mechanism structure comprises a magnet clamp for holding a chip holder relative to the turntable; figs. 1(b) & 2a-b, “Mechanism structure for bidirectional flow control”, p. 3701.)
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify rectangular magnets of modified Wang with disc magnets, because the disc magnets are merely a change in size, shape, or proportion of the rectangular magnets that would allow the centrifugal force exerted on the metal weight to overcome the total force from the magnet at either a higher or lower rotating speeds, which may vary based on the assay being performed.  The modification resulting in the magnetic clamp of modified Wang comprising disc magnets.  Additionally, the courts held that changes in size, shape, or proportion did not patentably distinguish over the prior art.  In re Rose, 220 F.2d 459, 105 USPQ 237 (CCPA 1955) (Claims directed to a lumber package "of appreciable size and weight requiring handling by a lift truck" where held unpatentable over prior art lumber packages which could be lifted by hand because limitations relating to the size of the package were not sufficient to patentably distinguish over the prior art.); In re Rinehart, 531 F.2d 1048, 189 USPQ 143 (CCPA 1976) ("mere scaling up of a In Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984), the Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device. See MPEP. 2144.04 (IV). One of ordinary skill in the art would have expected this modification could have been performed with a reasonable expectation of success since the modification amounts to a change in size/proportion/shape of the rectangular magnets of Wang, and Wang specifically teaches a magnetic clamp for holding the assay disc in a fixed position relative to the turntable (Wang discloses the speed actuated inertial mechanism structure comprises a magnet clamp for holding a chip holder relative to the turntable; fig. 2a-b, “Mechanism structure for bidirectional flow control”, p. 3701).
Note: The assay disc is not positively recited and therefore does not further limit the structure of the turntable.  Therefore what the magnetic clamp is used to hold relates to function/intended use.  However, functional language does not add any further structure to an apparatus beyond that of a capability.  Apparatus claims must distinguish over the prior art in terms of structure rather than function (see MPEP 2114).  Therefore, if the prior art structure is capable of performing the function, then the prior art meets the limitation in the claims.

Regarding claim 34, modified Wang teaches the turntable of claim 24 above, further comprising an induction charger to transfer power to one or more heater modules in the turntable and/or to the heater controller (Wang discloses a split-core transformer comprising two coils that form an induction charger that transfers power for heat generation, temperature control, and 

Regarding claim 35, modified Wang teaches the turntable of claim 24 above, comprising the IR transceiver (The modification of the transceiver of Wang with the IR transceiver, as taught by Amer, has previously been discussed in claim 24 above).
Modified Wang does not teach the IR transceiver comprises IR emitters.  
However, Amer teaches the analogous art of a system for wirelessly controlling devices (Amer; [0033]) wherein the instructions are transferred to the device via an IR transceiver (Amer; [0041]), wherein the IR transceiver comprises IR emitters arranged on each face of the device (Amer; [0041]).
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the IR transceiver of modified Wang with the IR transceiver comprising IR emitters arranged on each face of the device, as taught by Amer, because Amer teaches when the IR emitters are arranged on each face of the device, omnidirectional communication coverage with other local devices can be achieved; [0041]).  The modification resulting in the IR transceiver of Wang comprising IR emitters arranged on each face of the turntable.  One of ordinary skill in the art would have expected this modification could have been performed with a reasonable expectation of success since modified Wang and Amer both teach a system for wirelessly controlling devices comprising an IR transceiver. 

Regarding claim 36, modified Wang teaches the turntable of claim 35 above comprising the emitters arranged in the turntable (The modification of the IR transceiver of modified Wang with the IR transceiver comprising IR emitters arranged on each face of the device, as taught by Amer, has previously been discussed in claim 35 above.  The modification resulting in the IR transceiver of Wang comprising IR emitters arranged on each face of the turntable).

However, modified Wang does teach the emitters are arranged on each face of the turntable.
It would have been obvious to one of ordinary skill in the art before the effective filing date to duplicate and arrange the emitters on the top and bottom face of the turntable of modified Wang in equidistance surrounding the central hub of the turntable since modified Wang teaches the emitters are on each face of the turntable, and the mere duplication of parts has no patentable significance unless a new and unexpected result is produced (See MPEP 2144.04 (IV)(B)).  One of ordinary skill in the art would have expected this modification could have been performed with a reasonable expectation of success since modified Wang discloses an IR emitter arranged on the turntable surrounding a central hub of the turntable.

Regarding claim 37, modified Wang teaches the turntable of claim 24 above, wherein the one or more heater modules in the turntable comprise two or more heater modules (Wang; fig. 2a-b, “Heater A”, “Heater B”, “Mechanical structure for bidirectional flow control”, p. 3701).  

Regarding claim 38, modified Wang teaches the turntable of claim 24 above, wherein the one or more heater modules in the turntable comprise two heater modules (Wang; fig. 2a-b, “Heater A”, “Heater B”, “Mechanical structure for bidirectional flow control”, p. 3701).  

Regarding claim 39, modified Wang teaches the turntable of claim 24 above, wherein the one or more heater modules are independently controlled (Wang discloses the heaters are independently controlled to maintain the temperatures at 95 degrees C for denaturing and 60 degrees C for annealing; fig. 3, “Power to disc for localized heating”, p. 3702, col. 1, paragraphs 3-4).  

Regarding claim 40, modified Wang teaches the turntable of claim 24 above, wherein the power supplied to the one or more heater modules can be shared and distributed among the one or more heater modules on demand (Wang disclose heat energy is from a 6 ohm resistor driven by 6 VDC, that the 6VDC heat energy source is shared and distributed among the heaters; fig. 3a, “6 VDC”, “Power to disc for localized heating”, p. 3702, col. 1, paragraphs 4)

Regarding claim 41, modified Wang teaches the turntable of claim 24 above, further comprising a primary coil assembly and a secondary coil assembly (Wang; fig. 1(b)iv, “Lab-in-a-droplet bioassay platform with density difference pumping”, p. 3699, col. 2, paragraph 3).  

Claims 26 are rejected under 35 U.S.C. 103 as being unpatentable over Wang, in view of Amer, and further in view of Kang et al. (US 2010/0177325; Pub. Date: Jul. 15, 2010; already of record – hereinafter “Kang”)

Regarding claim 26, modified Wang teaches the turntable of claim 25 above, comprising the spindle.
Modified Wang does not teach the spindle has a longitudinal groove.
However, Kang teaches the analogous art of a turntable for receiving a disc (Kang; fig. 1, [0025-0026]), comprising a central spindle on the turntable (Kang; fig. 1, #145, [0026]) wherein the spindle has a longitudinal groove (Kang; fig. 1, #145, [0026] – Note: The examiner is interpreting the smaller radius around the spindle 145 as the longitudinal groove where the radius created by protrusion 147 is the larger radius).
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the spindle of modified Wang, to further comprise a longitudinal groove, as taught by Kang, because Kang teaches the groove and protrusion engage with one another so as to .

Claim 27 is rejected under 35 U.S.C. 103 as being unpatentable over Wang, in view of Amer, in view of Kang, and further in view of Gyllengahm (US 2003/0206777; Pub. Date: Nov. 6, 2003; already of record – hereinafter “Gyllengahm”). 

Regarding claim 27, modified Wang teaches the turntable of claim 26 above, having the horizontal dimension of the groove of the spindle.
Modified Wang does not teach the groove decreases in a longitudinally downward direction.  
However, Gyllengahm teaches the analogous art of a groove with a corresponding projection (Gyllengahm; #10, #24, [0003]) wherein the groove decreases in a longitudinally downward direction (Gyllengahm, #26, [0003]).
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the groove of the spindle of modified Wang, to decrease the horizontal dimension in a longitudinally downward direction, as taught by Gyllengahm, because Gyllengahm teaches the groove having decreased horizontal dimension formed in a longitudinally downward direction forms a seat for mounting the corresponding projection (Gyllengahm; [0003]).  One of ordinary skill in the art would have expected this modification could have been performed with a reasonable expectation of success since modified Wang and Gyllengahm both teach a groove with a corresponding projection (Gyllengahm; #10, #24, [0003]).

Response to Arguments
Applicants arguments filed on 01/04/2022 have been considered but were not found persuasive by the examiner. 

Applicants argue on page 6-7 of their remarks that the 103 rejection of claim 1 over Wang in view of Amer is based on the incorrect reading of Wang and Amer and misunderstanding and misinterpreting the instant claims.  Specifically, Applicant(s) argue that Wang does not disclose and is completely silent on the issue of bubbling occurring upon heating.  The examiner agrees with Applicants arguments however, the arguments are directed towards function/intended use of liquids in an assay disc.  The examiner notes that the claimed invention is directed towards a turntable for receiving an assay disc, and the assay disc, nor the liquid, is positively recited in the body of the claim language.  Accordingly, Applicants arguments are a matter of function/intended use of the device and do not further define the claimed invention beyond that of a capability (see MPEP 2114 and 2111.04).

Applicants argue on page 7-8 of their remarks that heaters A and B of Wang are not configured to apply heat to “specific” locations during rotation.  Instead, the heaters are mounted on a spring which is actuated by centrifugal force such that the location of the heater is dependent solely on the rotational speed of the assay.  Applicants conclude that the heaters of Wang merely provide heat to “a” location during rotation, that location being whatever location happens to be arrived at depending on the rotational speed and that one skilled in the art would appreciate the system of Wang differs from the turntable of the instant claims being configured to both control an assay by rotational movement of the turntable and apply heat to one or more “specific locations” during rotation of the disc.  The examiner respectfully disagrees.  First, claim 1 lines 3-4 recite “one or more heater modules to apply heat to one or more specific locations forming part of the assay disc during rotation”.  The claims may be interpreted as one heater that applies heat 

Applicant(s) argue on page 8 of their remarks that the rotational movement in the system disclosed in Wang cannot both be used to control the application of heat to specific locations and control the assay on the disc by rotation since to controllably move the material through the disc to run a desired assay, differing centrifugal speeds are required, and to select a “specific” heating location a specific centrifugal force is required.  Thus, the rotation in the system disclosed in Wang cannot control both features, as required by claim 24.  The examiner respectfully disagrees.  Wang discloses “While the disc is rotating at low speed, the droplet will move from heater A to heater B.  This positional state keeps stable with the use of a permanent magnet” (“Mechanical Structure for bidirectional flow control”, p. 3701, col. 1, paragraphs 1-2, col. 2, paragraph 1, also see fig. 2(a)).  Accordingly, Wang discloses controlling the application of heat to specific locations (i.e. heater A and heater B), and controlling the assay on the disc by rotation (i.e. while rotating a low speeds the droplet moves from heater A to heater B).

Applicant(s) argue on page 8 of their remarks that the assay disc remains in a fixed position relative to the turntable and/or that the one or more heaters are mounted on the turntable and align with one or more areas on the disc that require controlled localized heating, and that 

Applicant(s) argue that the Action’s reliance on Amer is misplaced because Amer does not disclose and is completely silent on a turntable providing the required heaters for the heating of a specific location.  The examiner respectfully disagrees.  First, the examiner does not rely on Amer for teaching a turntable providing the required heaters for the heating of a specific location since Wang discloses this feature (Wang disclose a heating element consisting of electric resistance; fig. 1(b)i, “Heater A”, “Heater B”, “Lab-in-a-droplet bioassay platform with density difference pumping” p. 3699, col. 2, paragraph 2).  Second, the examiner merely relies on Amer for modifying the transceiver of Wang with an IR transceiver. It would have been obvious to one 

Applicant(s) further argue on pages 8-9 of their remarks that the modification of the transceiver of Wang with the IR transceiver of Amer would not be trivial to one of skill in the art and that an attempt to do so would be greatly complicated by the roaming nature of the heaters of Wang.  The examiner respectfully disagrees and notes that this is a matter of the Applicant(s) opinion and does not distinguish the claimed invention over the prior art in terms of structure. The arguments of counsel cannot take the place of evidence in the record. In re Schulze, 346 F.2d 600, 602, 145 USPQ 716, 718 (CCPA 1965).

Lastly, Applicant(s) argue on page 9 of their remarks that the Office failed to provide an explanation as to why the Office believes Wang, Amer, Kang, Gyllengahm, and Sasaki provide sufficient teachings from which the ordinary artisan would even consider combining theses references to develop and use the instantly claimed turntable with reasonable expectation of success and without undue experimentation.  The examiner respectfully disagrees, and  contends that each modification in the 103 claim rejection section above provides an explanation of sufficient teachings with corresponding motivations to make the combinations/modifications (See prior art section above). 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CURTIS A THOMPSON whose telephone number is (571)272-0648.  The examiner can normally be reached on M-F: 7:00 a.m. - 5:00 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jill Warden can be reached on 571-272-1267.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the 

/C.A.T./Examiner, Art Unit 1798                                                                                                                                                                                                        
/Benjamin R Whatley/Primary Examiner, Art Unit 1798